Shaw, Judge:
This appeal is from an order of the lower court allowing the respondent, Gilbert Construction Company, to join the Town of Lake City, James Law, Yarn Industries, C. B. Askins & Company, Inc., and I & T Mechanical Engineers, Inc. as third party defendants. We dismiss.
The order granted to respondent, Gilbert Construction Company, Ltd., the right within thirty days to serve an amended answer, counterclaim, cross-complaint and third party summons upon the Town of Lake City, Yarn Industries, Inc., James Law, C. B. Askins & Company, Inc. and I & T Mechanical Engineers, Inc.
The order of the lower court was not final at the time this appeal was taken and therefore is not appealable. Section 14-3-330 Code of Laws of South Carolina, 1976, as amended. Goodson v. R. A. Taylor Construction Company, 266 S. C. 33, 221 S. E. (2d) 102 (1975).
Appellant’s appeal, being interlocutory is
Dismissed.
Bell and Goolsby, JJ., concur.